DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/9/2021, 3/11/2022, 3/29/2022, and 9/15/2022have been considered by the examiner.

Election/Restriction
Applicant's election with traverse of Group I claims 1-2 in the reply filed on 11/17/2022 is acknowledged.  Claims 4-5 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.
The traversal is on the ground(s) that limitation of a percentage reduction of an area of the test specimen is 30% or more is a positive recitation of claim 1 that defines the steel plate.  The traversal is found persuasive however the restriction has been restated as set forth below and restriction is still required.  Applicant additionally traverse on the grounds that there is no serious burden of search.  This is not found persuasive because for purposes of the initial requirement, a serious burden on the Examiner may be prima facie shown if the Examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search (as defined in MPEP § 808.02).  In addition to the lack of Unity of Invention, the restriction requirement clearly meets this requirement because the different inventions require different classification and different fields of search and search strategies.  While that prima facie showing may be rebutted by appropriate showings or evidence by the Applicant, an unsupported statement by Applicant that no serious burden would exist in the examination of all pending claims does not qualify as an “appropriate showing” or “evidence”.  See MPEP § 803.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, drawn to a steel plate.
Group II, claim(s) 4-5, drawn to a method of making a steel plate.  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a steel plate having a chemical composition comprising, by mass%: C: 0.01 % to 0.15%, Si: 0.01 % to 1.00%, Mn: 0.10% to 2.00%, P: 0.010% or less, S: 0.0050% or less, Al: 0.002% to 0. 100%, Ni: 5.0% to 10.0%,N: 0.0010% to 0.0080%, and a balance being Fe and incidental impurities, wherein when a test specimen of the steel plate is subjected to a tensile test along a thickness direction of the test specimen, a percentage reduction of an area of the test specimen is 30% or more, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of either Kubo et al (JP02194122 A) or alternatively Kagaya (WO 2014203347A1) ( in view of Mineji et al (US 2009/0300902 A1).  Kubo discloses a steel sheet with a composition (by wt.) 0.04-0.12% C, 0.02-0.30% Si, 0.05-0.4% Mn, up to 0.01% P, up to 0.005% S, 6.5-12.0% Ni, 0.01-0.10% Al, up to 0.0035% N, and  balance substantially Fe (Abstract). Alternatively, Kagaya teaches a steel sheet with a composition by mass of 0.01% to 0.12% C, 0.01% to 0.30% Si, 0.4% to 2.0%Mn, less than  or equal to an upper limit of 0.01% P, 0.002% to 0.008% Al, 6.6% to 8.0% Ni, and a lower limit of 0.001% to 0.005% N (p4-5 of 16).  Although the compositions are not exactly the same as claimed in that the percentages of Mn, Ni, and N for Kubo and Mn for Kagaya are not explicitly entirely within the claimed ranges the compositional ranges of each of the elements significantly overlap the claimed ranges and therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the steel compositions with ranges of Mn, Ni, and N as taught by Kubo or alternatively Mn as taught by Kagaya overlapping the instant claimed ranges. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Additionally, Mineji teaches that no slab cracking occurs when the value of the reduction area during tensile testing is 40% or more and that this is controlled through hot rolling properties and composition [0017]-[0019].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a value of the reduction area of the steel of Kubo or alternatively Kagaya of 40% or more (wherein when a test specimen of the steel plate is subjected to a tensile test along a thickness direction of the test specimen, a percentage reduction of an area of the test specimen is 30% or more) to prevent cracking of the steel. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kagaya et al (WO 2014203347 A1) in view of Mineji et al (US 2009/0300902 A1).  
Regarding claim 1, Kagaya teaches a steel sheet with a composition by mass of 0.01% to 0.12% C, 0.01% to 0.30% Si, 0.4% to 2.0%Mn, less than  or equal to an optional upper limit of 0.01% P, 0.008 or less with specific amounts of 0.004%, 0.003% and 0.002% S, 0.002% to 0.008% Al, 6.6% to 8.0% Ni, and an optional  lower limit of 0.001% to 0.005% N (p4-5 of 16). 
Kagaya does not teach the range of Mn entirely within the Mn percentage range as claimed and does not teach wherein when a test specimen of the steel plate is subjected to a tensile test along a thickness direction of the test specimen, a percentage reduction of an area of the test specimen is 30% or more.
However, although the composition is not exactly the same as claimed in that the percentage of Mn, is not explicitly entirely within the claimed range the compositional range taught by Kagaya and the percentage of Mn significantly overlap the claimed composition and Mn percentage range. Additionally, Mineji teaches that no slab cracking occurs in a steel plate when the value of the reduction area during tensile testing is 40% or more and that this is controlled through hot rolling properties and composition [0017]-[0019].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use steel composition of Kagaya with a range of Mn as taught by Kagaya overlapping the instant claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Also, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a value of the reduction area of the steel of Kagaya of 40% or more as taught by Mineji more (wherein when a test specimen of the steel plate is subjected to a tensile test along a thickness direction of the test specimen, a percentage reduction of an area of the test specimen is 30% or more) to reduce or prevent cracking of the steel.  
Regarding claim 2, Kagaya and Mineji teach all of the limitations of claim 1 and Kagaya further teaches the inclusion of (by mass) any of: Cr with an optional lower limit of 0.05% up to 1.0% to improve the strength of the material, Mo with an optional lower limit of 0.05% up to 0.50% to improve the strength and toughness of the material, 0.0% with an optional lower limit of 0.01% to 0.04% Nb to improve low temperature toughness of the steel,  a lower limit of 0.015% to 0.1% V to improve strength, 0% or an optional lower limit of 0.02% to 0.1% Ti to miniaturize the structure of the steel, 0% or an optional lower limit of 0.003% to 0.005% B to improve the strength of the steel, or 0% or an optional lower limit of 0.10% to 1.0%% Cu to improve strength of the steel (p 6-7 of 16). Additionally, Kagaya teaches a similar steel for low temperatures which may include (by mass%) any of: Sn in a range of 0.03% to 0.2% to inhibit corrosion, Ca in a range of from 0.0005% to 0.004% to suppress weld cracking, Co 0.0% to 0.5% to as an impurity of Ni, Zr of up to 0.005% and /or W of up to 0.1% to improve strength or toughness, Mg of 0.0004% to 0.002% to refine the particle diameter, REM of up to 0.0010 to refine the structure of the weld heat, and Sb of .03% to improve strength or toughness of the steel (p7 - 8 of 16).
Therefore, although the ranges of the further elemental mass % additions as taught by Kagaya are not identical to the claimed ranges they all overlap the claimed ranges of addition and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add any one of these elements (at least one element selected from Group A and/or Group B) within the overlapping ranges as claimed in order to affect the steel as desired with regard to strength, toughness, refinement corrosion resistance or weld cracking as set forth above. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  

Claim 1 and 2 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al (JP02194122 A) in view of Mineji et al (US 2009/0300902 A1).  
Regarding claim 1, Kubo et al (JP02194122 A) in view of Mineji et al ( us 2009/0300902 A1).  Kubo discloses a steel sheet with a composition (by wt./mass) 0.04-0.12% C, 0.02-0.30% Si, 0.05-0.4% Mn, up to 0.01% P, up to 0.005% S, 6.5-12.0% Ni, 0.01-0.10% Al, up to 0.0035% N, and  balance substantially Fe (Abstract). 
Kubo does not teach the exact composition as claimed and does not teach wherein when a test specimen of the steel plate is subjected to a tensile test
along a thickness direction of the test specimen, a percentage reduction of an area of the test specimen is 30% or more.
However, although the composition is not exactly the same as claimed in that the percentages of Mn, Ni, and N are not explicitly entirely within the claimed ranges the compositional and the ranges of Mn, Ni, and N as taught by Kubo significantly overlap the claimed ranges. Additionally, Mineji teaches that no slab cracking occurs when the value of the reduction area during tensile testing is 40% or more and that this is controlled through hot rolling properties and composition [0017]-[0019].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the steel composition with ranges of Mn, Ni, and N as taught by Kubo overlapping the instant claimed ranges. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Also, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a value of the reduction area of the steel of Kubo of 40% or more as taught by Mineji more (wherein when a test specimen of the steel plate is subjected to a tensile test along a thickness direction of the test specimen, a percentage reduction of an area of the test specimen is 30% or more) to prevent cracking of the steel.  

Regarding claim 2, Kubo and Mineji teach all of the limitations of claim 1 and Kubo further teaches the inclusion of (by wt./ mass) any of 0.005% to 0.07 % V,  0.05% to 0.50% Cu or .005 to .06% Nb to improve strength of the steel ( at least one selected from Group A) (p2 of 3).  Although the ranges of the mass % addition as taught by Kubo for the elements of Group A are not identical to the claimed ranges they all overlap the claimed ranges of addition and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add any one of these elements as taught by Kubo within the overlapping ranges as claimed in order to affect the steel as desired with regard to strength of the steel. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.D.I./Examiner, Art Unit 1784      

/MARY I OMORI/Primary Examiner, Art Unit 1784